METZGER & McDONALD PLLC A PROFESSIONAL LIMITED LIABILITY COMPANY ATTORNEYS, MEDIATORS & COUNSELORS Steven C. Metzger 3626 N. Hall Street, Suite 800 Direct Dial 214-740-5030 Dallas, Texas 75219-5133 Facsimile 214-224-7555 smetzger@pmklaw.com 214-969-7600 214-523-3838 www.pmklaw.com 214-969-7635 September 25, 2012 Via EDGAR Securities and Exchange Commission treet. N.E. Washington, D.C. 20549 Attn: H. Roger Schwall, Assistant Director Caroline Kim. Staff Attorney Re: New Concept Energy, Inc. (Commission File No. 000-08187; CIK No. 0000105744) -Form 10-K for the fiscal year ended December 31, 2011 filed March 30, 2012 Form 10-Q for the fiscalquarter ended June 30, 2012 filed August 14. 2012 Ladies and Gentlemen: On behalf of New Concept Energy. Inc., a Nevada corporation ("NCE"), this letter is being filed as correspondence uploaded on the EDGAR system on behalf of NCE to confirm a telephone request for an extension of time to respond to a letter of comment from the Staff of the Securities and Exchange Commission dated September 12, 2012 until Monday. October 8. 2012. On behalf of NCE, we undertake to have appropriate responses filed to the letter of comment on or prior to Monday, October 8, 2012. If you would like to discuss any item concerning the referenced matter included in this letter, please do not hesitate to contact the undersigned at 214-740-5030 direct or Gene S. Bertcher, President of NCE at 469-522-4238. Very truly yours, /s/ Steven C. Metzger Steven C. Metzger cc: New Concept Energy, Inc. 1reeway, Suite 300 Dallas. Texas 75234 Attn: Gene S. Bertcher, President
